DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 6/23/2021. Per the amendment, claims 1, 19-20, 32-33, 35, 37, 43-44 have been amended, and claims 8, 10-11, 13-14, 17, 22-23, 27, 29, and 34 have been cancelled. As such, claims 1-7, 9, 12, 15-16, 18-21, 24-26, 28, 30-33, and 35-44 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Lam on 7/2/2021.
The application has been amended as follows: 
Claim 1, line 16: delete “the” before –gases passing--.
Claim 1, line 2-3 should read, where strikethrough indicates deletion and underlining indicates insertion:
 a gas passageway extending between a first location and a second location 

 The respiratory humidification arrangement of Claim 32, wherein the controller is further adapted to use sensor data that is measured at an to the gas passageway.
Claim 44 should read, where strikethrough indicates deletion and underlining indicates insertion: 
The respiratory humidification arrangement of Claim 32, wherein the controller is further adapted to use sensor data that is measured at an of the gas passageway.

Allowable Subject Matter
Claim 1 and all dependents thereof are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach “wherein the controller is adapted to control an actuator that varies an exposed surface area of the liquid to gases passing over the volume of the liquid” in combination with the rest of the limitations of the claims. The closest prior art of record, Horiba et al. (US 2011/0273505 A1), in view of Malouf et al. (US 2013/0160766 A1), and La Vos et al. (US 2014/0368574 A1) instead disclose a valve arrangement in the outlet of the humidifier adjustably obstructs the outlet and varies an exposed surface area of the liquid to any gases that outside of the compartment outlet. 
Additionally, Lin (US 2014/0374243 A1) in view of Horiba et al. (US 2011/0273505 A1), discloses a valve that can disconnect the second compartment from the first compartment, thus varying the exposure of the surface area of the liquid within the second compartment to any gases outside of the second compartment. This limitation, in the device as claimed in claim 1, is neither anticipated nor made obvious by the prior art of record. As such, claim 1 and its dependents are found allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785